Per Curiam,
This was a case for the jury, and was submitted to that body by the court under a full and careful charge. In the face of the testimony of Eichholtz, it is folly to urge that there was not an original undertaking on part of the defendants to pay for the paper book. If his testimony was believed, as it seems to have been, the work was finished on the credit of the defendants; and the undertaking was not to pay the debt of another, for, without their promise, the work would never have been performed.
Judgment affirmed.